       Case 4:14-cr-00211-DPM Document 1446 Filed 02/02/21 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

UNITED STATES OF AMERICA                                        PLAINTIFF

v.                         No. 4:14-cr-211-DPM-4

WILLIE JAMES JOHNSON
Reg. No. 28798-009                                             DEFENDANT

                                    ORDER
      Johnson asks the Court to take some time off his sentence due to
the ongoing conditions caused by the COVID-19 pandemic.              At this
stage, though, the only authority the Court has to modify Johnson's
sentence is a reduction to time served under the compassionate release
statute.   18 U.S.C. § 3582(c)(l). And the Court has already denied that
relief in this case.   Doc. 1441.   Johnson's motion, Doc. 1445, is therefore
denied.
      So Ordered.

                                                          7l
                                           D.P. Marshall Jr.
                                           United States District Judge
